EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into as of the 26th day of January, 2006, by
and between Golden Telecom, Inc. (“GTI”), a Delaware corporation, and Boris Oleg
Svetlichny, an adult citizen of the United States of America (the “Employee”).

WHEREAS, the appointment of the Employee as Senior Vice President, Chief
Financial Officer and Treasurer of GTI pursuant to this Agreement has been duly
approved by the Board of Directors of GTI as of the 11th day of January 2006;
and

WHEREAS, GTI desires to employ the Employee and the Employee desires to be
employed by GTI, subject to the terms and provisions of this employment
agreement (the “Agreement”);

NOW THEREFORE, GTI and the Employee mutually agree as follows:



1.   Employment.



  (a)   GTI hereby employs the Employee, and the Employee hereby accepts
employment, on the terms and conditions set forth herein, it being understood
that the date of the Employee’s commencement of his responsibilities shall be
agreed between him and the Chief Executive Officer of GTI, and shall be a date
as early as possible in 2006 that is satisfactory to the Chief Executive Officer
of GTI in his sole discretion, and all obligations of GTI under this Agreement
are contingent on the Employee’s actual commencement of his responsibilities
under this Agreement.



  (b)   The Employee shall be employed as of the date he commences his
responsibilities under this Agreement in the position of Senior Vice President,
Chief Financial Officer and Treasurer of GTI, and seconded to one or more of
GTI’s affiliates, based in Moscow, Russia, but may from time to time be given
such additional titles or be requested to perform such duties and exercise such
power and authority commensurate with the Employee’s position as may be
delegated to the Employee by the Chief Executive Officer or the Board of
Directors of GTI.



  (c)   The Employee shall devote all necessary business time and attention, and
employ the Employee’s best efforts, toward the fulfillment and execution of all
assigned duties, and the satisfaction of defined annual and/or longer-term
performance criteria.



2.   Term.



  (a)   This Agreement is effective as of the 26th day of January, 2006, the
date of execution of this Agreement, and shall continue unless terminated in
accordance with Section 10 herein.



  (b)   GTI reserves the right to pay the Employee in lieu of any period of
notice.



  (c)   Further, GTI reserve the right to require the Employee not to attend
GTI’s premises or the premises of the Employee’s business unit or to provide the
Employee with alternative work of a broadly similar nature to the work the
Employee normally performs, during any period of suspension or whilst the
Employee is under notice of termination (served either by GTI or the Employee)
provided that the Employee continues to be paid the salary and benefits to which
the Employee is entitled under this Agreement and further provided that the
period of any such requirement does not exceed six (6) months.



3.   Compensation.



  (a)   For the purposes of this Agreement, “Salary” shall mean all payments by
GTI to the Employee pursuant to this Section 3.



  (b)   Commencing on the date hereof and continuing thereafter unless adjusted
as set forth herein, the Employee shall be paid an annual Salary of three
hundred thousand dollars (USD 300,000) payable in accordance with GTI’s
customary payroll practices for Employees, but no less frequently than
bi-monthly and prorated for any partial year of employment.



  (c)   As soon as practicable following the last day of each fiscal year of
GTI, GTI shall review the Salary of the Employee and shall consider, based upon
the Employee’s performance and GTI’s financial position, potential increases,
but not decreases, to the Employee’s Salary as GTI shall, in its sole and
absolute discretion, deem appropriate. Any such increased Salary shall be the
“Salary” for all purposes under this Agreement.



4.   Bonus.

Subject to the terms and conditions of the Golden Telecom Group, Inc. Incentive
Bonus Plan for Senior Management (“Bonus Plan”), attached hereto as Annex A and
forming an integral part hereof, GTI shall pay to the Employee an annual
performance-based, incentive compensation payment (“Target Bonus”), which in the
first year of the term hereof shall be in the amount of one hundred and fifty
thousand dollars (USD 150,000).



5.   Grant of Stock Appreciation Rights.

The Employee shall be awarded fifty thousand (50,000) Stock Appreciation Rights
(“SARs”) pursuant to the Golden Telecom, Inc. 2005 Stock Appreciation Rights
Plan (the “Plan”) pursuant to the standard pricing and vesting schedule and
award agreement for participants in the Plan.



6.   Benefits.



  (a)   During the term of this Agreement, the Employee shall be entitled to
receive such benefits and to participate in such employee group pension and
welfare benefit plans, property, life, and disability insurance, and worldwide
medical insurance and health benefits for the Employee and his family with a
reputable international insurance agency, initially Aetna Global Benefits, and
dental and medical coverage policies as are generally provided by GTI to its
employees of comparable level and responsibility in accordance with the plans,
practices and programs of GTI (“Benefits”). The Employee’s life insurance policy
shall carry a value of $500,000 and his disability insurance policy shall carry
a value of sixty (60) percent of the Employee’s Salary, and in the absence of
valid insurance policies with independent insurance companies, these insurance
obligations shall be direct obligations of the Employer.



  (b)   During the term of this Agreement, GTI shall pay the reasonable school
fees for the Employee’s eligible children in accordance with the policies and
practices of GTI.



  (c)   Upon termination of this Agreement under any of the eventualities
described in paragraphs (b)-(e) of Section 10 hereof, GTI shall provide the
Employee with reimbursement (i) for the cost of a one-way business class airline
ticket for the Employee and his spouse (or if he is not married, his significant
other) and his children from their place of secondment to their place of
relocation or their domicile in their home country; and (ii) for the cost of
moving the Employee’s and his spouse’s (or if he is not married, his significant
other’s) and children’s household goods and other personal property from their
place of secondment to their place of relocation or to any storage facility
designated by the Employee.

In conjunction with the foregoing, in the event of the Employee’s voluntary
resignation under Subsection 10(d) hereof, the benefits provided under this
Subsection 6(c) shall be payable only if (i) the effective date of the
Employee’s voluntary resignation is on or after the first anniversary of his
commencement of employment under this Agreement, and (ii) the Employee and his
spouse (or if he is not married, his significant other) and his children incur
the foregoing travel and relocation expenses within one (1) year of the
effective date of the termination of his employment.

Furthermore, in the event of the Employee’s death or termination of employment
due to Total Disability under Subsections 10(b) and (c) hereof, respectively,
the foregoing travel and relocation expense shall include the cost, as
appropriate, of shipping the Employee’s body to a place designated by him or his
spouse (or if he is not married, his significant other) or alternatively, if
appropriate due to the Employee’s Total Disability, shall include the cost of
providing the Employee with an appropriate medical evacuation mode of travel.



  (d)   During the term of this Agreement and for the tax reporting year twelve
months after the termination of this Agreement, GTI shall pay the cost of
services by Ernst & Young, or some other reputable international accounting/tax
firm as determined by GTI, to prepare the Employee’s and his spouse’s (or if he
is not married, his significant other’s) tax declarations in Russia and in the
Employee’s and his spouse’s (or if he is not married, his significant other’s)
country of citizenship, to the extent required and requested by the Employee. In
addition, it is the intent of the parties hereto that GTI shall equalize the
Employee’s income tax obligation as if the Employee’s compensation and other
benefits provided under this Agreement were earned in the Employee’s home
country and subject only to income tax by the Employee’s home country; provided,
that the Employee will retain the benefit of his “Foreign Tax Credit
carryforwards” from years prior to his commencement of employment with GTI and
the effect of these Foreign Tax Credits should not be lost for the Employee and
the actual and economic benefit of any equivalent benefit in the Employee’s home
country as is allowed to US citizens pursuant to any Foreign Earned Income
Exclusion and the Foreign Housing Exclusion and Deduction (the “Exclusions”) as
set forth in Section 911 of the Internal Revenue Code of 1986, as amended (the
“Code”), (the Foreign Income Exclusion currently being eighty thousand dollars
(USD 80,000)). As such, the parties hereto expressly acknowledge and agree that
(i) GTI or its affiliates shall pay all of the Employee’s Russian tax
obligations associated with the Employee’s compensation and other benefits
provided under this Agreement, in such amounts and at such times as required by
applicable Russian tax law (whether directly to the Russian taxing authority, or
through reimbursement to the Employee), plus pay to the Employee such additional
amounts as are required to gross up the Employee’s compensation and benefits
provided under this Agreement for any Russian income taxes or other income taxes
of the Employee’s home country associated with the payments and reimbursements
required by this Section 6(d) and (ii), notwithstanding any change in applicable
tax law after the date hereof, the potential benefit to the Employee associated
with the Exclusions shall in no event be less than the amount that would be
available to the Employee under Code Section 911 as of the date hereof.



  (e)   During the term of this Agreement, GTI shall provide necessary visa
support for the Employee and his family.



  (f)   During the term of this Agreement, GTI shall make available, at its sole
expense, foreign language training for the Employee, his spouse (or if not
married, his significant other) and children.



  (g)   During the term of this Agreement, GTI will match 50% of Employee’s
maximum allowed annual contribution into GTI’s-sponsored 401(k) Plan.



  (h)   During the term of this Agreement, GTI shall provide Employee with
blanket accident insurance, which insures against accidental loss of life or
bodily injury.



  (i)   During the term of this Agreement, GTI shall make available to Employee
personal property insurance coverage against physical loss to items of
Employee’s personal property which are lost, damaged or destroyed.



7.   Expense Reimbursement.

During the term of employment, GTI shall reimburse the Employee for all
reasonable and necessary expenses incurred by the Employee in connection with
the performance of Employee’s duties as an employee of GTI. Such reimbursement
is subject to the submission to GTI by the Employee of appropriate documentation
and/or vouchers in accordance with the customary procedures of GTI for expense
reimbursement, as such procedures may be revised by GTI from time to time
hereafter.



8.   Vacation.

During each of GTI’s fiscal years during the term of employment, the Employee
shall be entitled to no less than four (4) weeks vacation, or such greater
number of days as provided by any policy of GTI. Unused vacation days will not
carry-over or accumulate from year to year without the prior written consent of
the Director, Human Resources.



9.   Taxation Policy.

Notwithstanding Section 6(d) of this Agreement, to the extent that the Golden
Telecom Group, Inc. Expatriate Taxation Policy, as amended from time to time
(“Policy”), provides more favorable treatment to the Employee, the Policy will
control.



10.   Termination.



  (a)   GTI shall have “Cause” to terminate the Employee’s employment hereunder
upon the Employee’s:



  (i)   failure to follow a legal order of the Board of Directors or the Chief
Executive Officer of GTI, other than any such failure resulting from the
Employee’s physical or mental disability, sickness or other periods of excused
absence after notice and reasonable opportunity for cure;



  (ii)   fraud, embezzlement, or any other similar illegal act committed by the
Employee in connection with the Employee’s duties as an employee of GTI or any
subsidiary or affiliate or parent, direct or indirect, of GTI;



  (iii)   conviction of any felony involving moral turpitude which causes or may
reasonably be expected to cause substantial economic injury to or substantial
injury to the reputation of GTI or any subsidiary or affiliate or parent, direct
or indirect, of GTI; or



  (iv)   willful commission of an act or willful omission of an act which is
intended to cause or may reasonably be expected (as of the time of such
occurrence) to cause substantial economic injury to or substantial injury to the
reputation of GTI or any subsidiary or affiliate or parent, direct or indirect,
of GTI, including, without limitation, any material violation of the Foreign
Corrupt Practices Act, as described herein below.

Action or inaction by the Employee shall not be considered “willful” unless done
or omitted by the Employee intentionally and without the Employee’s reasonable
belief that the Employee’s action or inaction was in the best interests of GTI,
and shall not include failure to act by reason of total or partial incapacity
due to physical or mental illness. The cessation of employment of the Employee
shall not be deemed to be for Cause unless prior to such termination there shall
have been delivered to the Employee a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the disinterested membership of
the Board of Directors of GTI at a meeting of such Board of Directors called and
held for such purpose (after reasonable notice is provided to the Employee and
the Employee is given an opportunity, together with counsel, to be heard before
such Board of Directors), finding, that, in the good faith opinion of the Board
of Directors, the Employee is guilty of the conduct described in clause (i),
(ii) (iii) or (iv) above, and specifying the particulars thereof in detail.



  (b)   Termination by Reason of Total Disability. Notwithstanding anything to
the contrary in this Agreement, GTI shall at all times have the right to
terminate this Agreement and the employment of the Employee immediately by
delivering written notice to the Employee if the Employee experiences a Total
Disability. For the purpose of this Agreement, the term “Total Disability” means
any mental or physical illness, condition, disability or incapacity that:



  (i)   prevents the Employee from discharging essential job responsibilities
and employment duties;



  (ii)   shall be attested to in writing by a physician or a group of physicians
acceptable to GTI; and



  (iii)   continues for period of six (6) consecutive months.

A Total Disability shall be deemed to have occurred on the last day of such
applicable six (6) month period, and shall be determined in accordance with
applicable law relating to disability.



  (c)   Termination by Reason of Death. This Agreement shall terminate
immediately upon the death of the Employee.



  (d)   Voluntary Resignation. The Employee may terminate the Agreement at any
time by giving ninety (90) days prior written notice to GTI (the “Employee’s
Notice Period”). Upon receipt of such notice to GTI, GTI, in its sole and
absolute discretion, may either continue to employ the Employee during all or
part of the Employee’s Notice Period, or may continue to pay the Employee’s
Salary and continue Benefits during the Employee’s Notice Period in lieu of
continued employment.



  (e)   Termination Without Cause. GTI may terminate the Employee’s employment
at any time, for any reason, by providing the Employee with ninety (90) days
prior written notice (the “Employer’s Notice Period”) of pending termination.
Upon providing such notice to the Employee, GTI, in its sole and absolute
discretion, may either continue to employ the Employee during all or part of the
Employer’s Notice Period, or may continue to pay the Employee’s Salary and
continue Benefits during the Employer’s Notice Period in lieu of continued
employment.



  (f)   Notice of Termination. Any termination by GTI shall be communicated by
Notice of Termination to the Employee given in accordance with Section 19. For
purposes of this Agreement, a “Notice of Termination” means a written notice
given within ten (10) business days of the GTI’s having actual knowledge of the
events giving rise to such termination, which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated, and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the termination date of this Agreement (which date shall be not more
than fifteen (15) days after the giving of such notice).



11.   Payments Upon Termination.



  (a)   Payment. Except as specifically set forth herein, all payments to be
made under the terms of this section may be made, in GTI’s sole and absolute
discretion, in one lump sum payment paid as soon as reasonably practical
following the date of Employee’s termination or in installments over the term of
the period covered by the payments, paid in accordance with GTI’s customary
payroll practices.



  (b)   Termination For Cause. In the event that the Employee’s employment under
this Agreement is terminated for Cause, GTI shall have no obligation to pay the
Salary or provide any other compensation or Benefits provided under this
Agreement to, or for the benefit of, the Employee for any period after the date
of such termination, or to pay any Bonus for the fiscal year in which such
termination occurs; provided, however, that GTI shall promptly pay (i) all
Salary earned by the Employee prior to the date of such termination, (ii) any
Benefits under any plans of GTI in which the Employee is a participant to the
full extent of the Employee’s rights under such plans prior to termination, and
(iii) reimbursement of any appropriate business and/or entertainment expenses
incurred by the Employee prior to termination and properly submitted to GTI.



  (c)   Termination by Reason of Total Disability. In the event that the
Employee’s employment under this Agreement is terminated by reason of Total
Disability, GTI shall have no obligation to pay the Salary provided under this
Agreement to or for the benefit of the Employee for any period after the date of
such termination; provided, however, that GTI shall promptly pay to the Employee
(i) all Salary earned by the Employee prior to the date of such termination,
(ii) the pro rata share of any Bonus for the fiscal year in which the total
disability occurred (which payment shall be made based on the assumption that
GTI had met the requirement for the payment of the Target Bonus) (iii) any
Benefits under any plans of GTI in which the Employee is a participant to the
full extent of the Employee’s rights under such plans, and (iv) reimbursement of
appropriate business and/or entertainment expenses incurred by the Employee
prior to such termination and properly submitted to GTI, each such item to be
paid to the date of such termination with the exception of disability benefits,
which shall continue to be paid from the GTI’s insured or self-insured long-term
disability plan, as the case may be, for the period specified in such plan. In
the event there is a period of time during which the Employee is not being paid
Salary and not receiving long-term disability payments for any reason, and
conditioned upon the Employee or the Employee’s representative immediately
notifying GTI in writing, the GTI Compensation Committee shall make all
necessary inquiries and shall decide in its sole and absolute discretion whether
GTI shall make interim payments to the Employee until the commencement of
payments under the long-term disability plan.



  (d)   Termination by Reason of Death. If the Employee dies during the
Employee’s employment pursuant to this Agreement, GTI shall have no obligation
to pay the Salary provided under this Agreement to or for the benefit of the
Employee for any period after the date of the Employee’s death; provided,
however, that GTI shall promptly pay to the Employee’s designated beneficiary,
to the degree earned but not paid prior to the date of the Employee’s death:
(i) all Salary; (ii) the pro rata share of any Bonus for the fiscal year in
which the death occurred (which payment shall be made based on the assumption
that GTI had met the requirement for the payment of the Target Bonus); (iii) any
Benefits under any plans of GTI in which the Employee is a participant to the
full extent of the Employee’s rights under such plans, and (iv) reimbursement of
any appropriate business and/or entertainment expenses incurred by the Employee
and properly submitted.



  (e)   Voluntary Resignation. In the event that the Employee resigns
voluntarily from Employee’s employment with GTI, GTI shall have no obligation to
pay the Salary provided under this Agreement to or for the benefit of the
Employee for any period after the end of the expiration of the Employee’s Notice
Period, or after the termination date if GTI elects to terminate the Employee
and actually makes payments in lieu of employment during the Employee’s Notice
Period; provided, however, that GTI shall promptly pay upon termination (i) all
Salary earned by the Employee prior to the expiration of the Employee’s Notice
Period and (ii) any Benefits under any plans of GTI in which the Employee is a
participant to the full extent of the Employee’s rights under such plans prior
to the expiration of the Employee’s Notice Period, provided, however, that such
Benefits shall cease upon the Employee’s receipt of comparable benefits under,
or coverage under, any plans provided by a new employer; and (iii) reimbursement
of any appropriate business and/or entertainment expenses incurred by the
Employee through the end of said notice period and properly submitted.



  (f)   Termination Without Cause. In the event GTI terminates this Agreement
and the Employee’s employment without Cause:



  (i)   GTI shall promptly pay or provide to the Employee, to the extent earned
prior to the date of such termination: (A) all Salary; (B) the pro rata share of
all Bonuses for the fiscal year in which the termination occurred (which payment
shall be made based on the assumption that GTI had met the requirement for the
payment of the Target Bonus); (C) any Benefits under any plans of GTI in which
the Employee is a participant to the full extent of the Employee’s rights under
such plans prior to termination, except as noted in Section 11(f)(ii)(B) below;
and (D) reimbursement of any appropriate business and/or entertainment expenses
incurred by the Employee prior to such termination and properly submitted to
GTI.



  (ii)   subject to the GTI’s receipt from the Employee of a general release of
employment-related claims, attached hereto as Annex D, GTI shall also promptly
pay to the Employee:

(A) a lump sum amount equal to the Employee’s Salary at its then-current rate
for a period equal to six (6) months, plus any amount to be paid to the Employee
as a cash payout of Salary due to the Employee for that portion of the
Employer’s Notice Period that GTI shall elect to pay out pursuant to section
11(e) hereof; provided that following the completion by the Employee of one year
employment, the amount paid under this section 11(f)(ii)A shall increase to an
amount equal to the Employee’s Salary at its then-current rate for a period
equal to nine (9) months, plus any amount to be paid to the Employee as a cash
payout of Salary due to the Employee for that portion of the Employer’s Notice
Period that GTI shall elect to pay out pursuant to section 11(e) hereof; and

(B) in the event GTI is unable to continue such benefits pursuant to clause
(iii) hereof, GTI shall pay to the Employee the cost of continuing all medical
and dental coverages for a period of six (6) months, and shall pay directly to
the Employee a cash amount equal to the maximum matching contribution which the
Employee would have received pursuant to the terms of GTI’s 401(k) Plan as
though he had been permitted to continue making the maximum permissible
contributions to such plan for such period.



  (iii)   In addition to the payments described in clause (ii) hereof, GTI shall
continue to provide the Employee and his eligible dependents at GTI’s expense
(except to the extent of any premiums customarily charged to active employees)
with all medical, dental, life, disability and other coverages as provided for
under Section 6(b) hereof during the period determined in accordance with
Section 11(f)(ii)(A), provided however, that such benefits shall cease upon the
Employee’s receipt of comparable benefits under, or coverage under, any plans
provided by a new employer if such coverage commences prior to the period
determined in accordance with Section 11(f)(ii)(A) hereof.

(g) Relocation Expense Reimbursements. Reimbursement of the amounts described in
Subsection 6(c) hereof shall be promptly paid to the Employee provided a
properly-submitted reimbursement request is received by GTI within sixty
(60) days of the date(s) such expenses were incurred.

(h) No Requirement to Mitigate. The Employee shall not be required to mitigate
the amount of any payment or benefit provided for in this Section 11 by seeking
other employment or otherwise, and, unless specifically contemplated by this
Agreement, the amount of any payment or benefit provided for in this Section 11
shall not be reduced by any compensation or benefits earned by the Employee as
the result of employment by another employer or by retirement benefits or from
any other source.



12.   Payments In Event of Change of Control.

In the event of a Change of Control, the Employee shall receive payment in
accordance with sections 12(b) and (c) below.



  (a)   (1) For the purposes of this Agreement, a “Change of Control” shall have
occurred whenever any of the following events happen:



  (i)   any “Person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) as modified and used in Sections 13(d) and
14(d) of the Exchange Act), other than an “Excluded Party,” is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of GTI representing more than 49.9% of the combined
voting power of GTI’s then outstanding voting securities;



  (ii)   the stockholders of GTI approve a merger or consolidation of GTI with
any other corporation, other than a merger or consolidation which would result
in the voting securities of GTI outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) 50% or more of the combined voting
power of the voting securities of GTI or such surviving or parent entity
outstanding immediately after such merger or consolidation;



  (iii)   the stockholders of GTI approve a plan of complete liquidation of GTI
or an agreement for the sale or disposition by GTI of all or substantially all
of GTI’s assets or all or substantially all of its and its subsidiaries’ assets,
taken as a whole (or any transaction having a similar effect).



  (2)   For purposes of this Agreement, an “Excluded Party” shall mean (1) GTI
or any of its subsidiaries, (2) any trustee or other fiduciary holding
securities under an employee benefit plan of GTI or any of its subsidiaries,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities, (4) any corporation owned, directly or indirectly, by the
stockholders of GTI in substantially the same proportions as their ownership of
GTI’s common stock or (5) Alfa Telecom Limited, Nye Telenor East Invest AS, OAO
Rostelecom or their respective wholly-owned subsidiaries and legal successors.



  (b)   Change of Control Payment. As soon as practicable following a Change of
Control, GTI shall pay the Employee a lump sum amount equal to two times the
Employee’s Salary and a pro rata share of any Bonus for the portion of the GTI’s
fiscal year which elapses prior to the Change of Control (which payment shall be
made based on the assumption that GTI had met the requirement for the payment of
the Target Bonus). The accelerated vesting of any stock options or restricted
stock will be determined in accordance with the governing restricted stock plan
or restricted stock agreement(s).



      (c)

1





Certain Further Payments.



  (i)   Tax Reimbursement Payment. In the event that any amount or benefit paid
or distributed to the Employee by GTI or any of its affiliates (an “Affiliated
Company”), whether pursuant to this Agreement or otherwise (collectively, the
“Covered Payments”), is or becomes subject to the tax (the “Excise Tax”) imposed
under Section 4999 of the Code, or a comparable provision of the tax laws of the
Employee’s home country, or any similar tax that may hereafter be imposed, GTI
shall pay to the applicable taxing authorities as withholding on behalf of the
Employee, at the time specified in Section 12(f) below, the Tax Reimbursement
Payment (as defined below). The Tax Reimbursement Payment is defined as an
amount, which when added to the Covered Payments and reduced by any Excise Tax
on the Covered Payments and any federal, state and local income tax and Excise
Tax on the Tax Reimbursement Payment provided for by this Agreement (but without
reduction for any federal, state or local income or employment tax on such
Covered Payments), shall be equal to the sum of (i) the amount of the Covered
Payments, and (ii) an amount equal to the product of any deductions disallowed
for federal, state or local income tax purposes because of the inclusion of the
Tax Reimbursement Payment in the Employee’s adjusted gross income and the
highest applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is to
be made.



  (ii)   Determining Excise Tax. For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax and the amount of such Excise
Tax,

(A) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, or a comparable provision of the tax laws
of the Employee’s home country and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
opinion of the GTI’s independent certified public accountants, which, in the
case of Covered Payments made after the date of a Change of Control, shall be
GTI’s independent certified public accountants appointed prior to the date of
the Change of Control, or tax counsel selected by such accountants (the
“Accountants”), such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4) of the
Code) in excess of the “base amount,” or such “parachute payments” are otherwise
not subject to such Excise Tax, and

(B) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.



  (d)   Applicable Tax Rates and Deductions. For purposes of determining the
amount of the Tax Reimbursement Payment, the Employee shall be deemed:



  (i)   to pay any applicable federal income taxes at the highest applicable
marginal rate of federal income taxation for the calendar year, in which the Tax
Reimbursement Payment is to be made,



  (ii)   to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is to be made, net of the maximum reduction in applicable
federal income taxes which could be obtained from the deduction of such state or
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Employee’s adjusted gross income), and



  (iii)   to have otherwise allowable deductions for federal, state and local
income tax purposes at least equal to those disallowed because of the inclusion
of the Tax Reimbursement Payment in the Employee’s adjusted gross income.



  (e)   Subsequent Events. In the event that the Excise Tax is subsequently
determined by the Accountants to be less than the amount taken into account
hereunder in calculating the Tax Reimbursement Payment made, the Employee shall
repay to the GTI, at the time or as soon as practicable thereafter, that the
amount of such reduction in the Excise Tax is finally determined, the portion of
such prior Tax Reimbursement Payment that has been paid to federal, state or
local tax authorities on the Employee’s behalf and that would not have been paid
if such Excise Tax had been applied in initially calculating such Tax
Reimbursement Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, in
the event any portion of the Tax Reimbursement Payment to be refunded to GTI has
been paid to any federal, state or local tax authority, repayment thereof shall
not be required until actual refund or credit of such portion has been made to
the Employee, and interest payable to GTI shall not exceed interest received or
credited to the Employee by such tax authority for the period it held such
portion. The Employee and GTI shall mutually agree upon the course of action to
be pursued (and the method of allocating the expenses thereof) if the Employee’s
good faith claim for refund or credit is denied.

In the event that the Excise Tax is later determined by the accountants to
exceed the amount taken into account hereunder at the time the Tax Reimbursement
Payment is made (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of the Tax
Reimbursement Payment), GTI shall make an additional Tax Reimbursement Payment
in respect of such excess (which Tax Reimbursement Payment shall include any
interest or penalty payable with respect to such excess) at the time that the
amount of such excess is finally determined.



  (f)   Date of Payment. The portion of the Tax Reimbursement Payment
attributable to a Covered Payment shall be paid to the applicable taxing
authorities within ten (10) business days following the payment of the Covered
Payment. If the amount of such Tax Reimbursement Payment (or portion thereof)
cannot be finally determined on or before the date on which payment is due, GTI
shall either pay to the applicable taxing authorities, an amount estimated in
good faith by the Accountants to be the minimum amount of such Tax Reimbursement
Payment and shall pay the remainder of such Tax Reimbursement Payment (which Tax
Reimbursement Payment shall include interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined, but in no event later than forty-five (45) calendar days after
payment of the related Covered Payment. In the event that the amount of the
estimated Tax Reimbursement Payment exceeds the amount subsequently determined
to have been due, such excess shall be repaid or refunded pursuant to the
provisions of Section 12(e) above.



13.   Covenants of the Employee.

In order to induce GTI to enter into this Agreement and employ the Employee, the
Employee hereby covenants and agrees as follows:



  (a)   During the term of this Agreement, and for a period equal to six
(6) months thereafter, the Employee shall not, without the prior written consent
of GTI, directly or indirectly through any other person or entity, own, acquire
in any manner any ownership interest in (except purely passive investments
amounting to no more than five percent (5%) of the voting equity), or serve as a
director, officer, employee, counsel or consultant of any person, firm,
partnership, corporation, consortium, association or other entity that competes
with GTI or any of its direct or indirect affiliates, parents, or subsidiaries,
in the Russian Federation or the Commonwealth of Independent States within such
six (6) month period, with such six (6) month period under this section 13(a)
increasing to nine (9) months following the completion by the Employee of one
year of employment under this Agreement;



  (b)   During the term of this Agreement, and for a subsequent period of six
(6) months, the Employee shall not, without the prior written consent of GTI,
directly or indirectly through any other person or entity, with such six
(6) month period under this section 13(b) increasing to nine (9) months
following the completion by the Employee of one year of employment:



  (i)   solicit, entice, persuade or induce any individual who is at any time
during the term of this Agreement, an officer, director or employee of GTI, or
any of its subsidiaries or affiliates or parents, direct or indirect, to
terminate or refrain from renewing or extending such person’s employment with
GTI or such subsidiary or affiliate or parent, direct or indirect, or to become
employed by, enter into contractual relations with, or become consultant to any
other individual or entity, and the Employee shall not approach any such
employee for any such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity; or



  (ii)   except in accordance with the Employee’s duties on behalf of GTI,
solicit, entice, persuade, or induce any individual or entity which currently
is, or at any time during the term of this Agreement shall be, a customer,
consultant, vendor, supplier, lessor or lessee of GTI, or any of its
subsidiaries or affiliates or parents, direct or indirect, to terminate or
refrain from renewing or extending its contractual or other relationship with
GTI or such subsidiary or affiliate or parent, direct or indirect, and the
Employee shall not approach any such customer, vendor, supplier, consultant,
lessor or lessee for such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.



  (c)   The Employee shall not at any time during or after the term of this
Agreement:



  (i)   other than when required in the ordinary course of business of GTI,
disclose, directly or indirectly, any person, firm, corporation, partnership,
association or other entity, any trade secret, or confidential information
concerning the financial condition, suppliers, vendors, customers, lessors, or
lessees, sources or leads for, and methods of obtaining, new business, or the
methods generally of doing and operating the respective businesses of GTI or its
affiliates and subsidiaries and parents, direct or indirect, to the degree such
secret or information incorporates information that is proprietary to, or was
developed specifically by or for GTI, except such information that is a matter
of public knowledge, was provided to the Employee (without breach of any
obligation of confidence owed to GTI) by a third party that is not a subsidiary
or affiliate or parent, direct or indirect, of GTI, or is required to be
disclosed by law or judicial or administrative process; or



  (ii)   make any oral or written statement about GTI and/or its financial
status, business, compliance with laws, personnel, directors, officers,
consultants, services, business methods or otherwise, which are intended or
reasonably likely to disparage GTI or otherwise degrade its reputation in the
business or legal community in which it operates or in the telecommunications
industry.



  (d)   The Employee hereby represents that (i) the Employee is not restricted
in any material way from performing the Employee’s duties hereunder as the
result of any contract, agreement or law; and (ii) the Employee’s due
performance of the Employee’s duties hereunder does not and will not violate the
terms of any agreement to which the Employee is bound.



14.   Foreign Corrupt Practices Act.

The Employee agrees to comply in all material respects with the applicable
provisions of the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”), as
amended, which provides generally that under no circumstances will foreign
officials, representatives, political parties or holders of public offices be
offered, promised or paid any money, remuneration, things of value, or provided
any other benefit, direct or indirect, in connection with obtaining or
maintaining contracts or orders hereunder. When any representative, employee,
agent, or other individual or organization associated with the Employee is
required to perform any obligation related to or in connection with this
Agreement, the substance of this section shall be imposed upon such person and
included in any agreement between the Employee and any such person. Failure by
the Employee to comply in all respects with the provisions of the FCPA shall
constitute a material breach of this Agreement and shall entitle GTI to
terminate this Agreement immediately upon such failure to comply. Additionally,
the Employee hereby acknowledges that the Employee has read the “GTI Business
Practices Training Program,” a copy of which has been provided to the Employee.
The Employee also acknowledges that a condition precedent to the effectiveness
of this Agreement shall be the execution by the Employee of the “Employee FCPA
Certification,” a copy of which has been provided to the Employee. Additionally,
and as a condition for GTI to continue this Agreement, the Employee may be
required from time to time at the request of GTI to execute a certificate of the
Employee’s compliance with the aforementioned laws and regulations.

15. Compliance with Policy Manual and Policy for Purchases and Sales of
Securities.

The Employee has read, and agrees to comply in all respects with GTI’s Policy
Manual, as revised as of June 1, 2005, and as subsequently revised; and also
agrees to comply in all respects with Legal Policy No. 1, “Policy and Procedures
for Directors, Officers and Employees of Golden Telecom, Inc. and its Affiliates
on Insider Trading and Tipping” and Legal Advisory Memorandum No. 1A, “Purchase
and Sale of Golden Telecom Securities and Policy Regarding the Purchase and Sale
of the Corporations Securities by Employees,” as such policies may be amended
from time to time. Specifically, and without limitation, the Employee agrees
that the Employee shall not purchase or sell stock in GTI or any of its
subsidiaries, affiliates or parents, direct or indirect, at any time (i) that
the Employee possesses material non-public information about GTI or any of its
businesses; and (ii) during any “Trading Blackout Period” as may be determined
by GTI, as set forth in Legal Policy No. 1 and Legal Policy No. 1A from time to
time.

16. Indemnification.

GTI agrees to indemnify and hold the Employee harmless from any and all
liability that he may incur in connection with his position as an officer,
employee and, if elected, director of GTI and any of their affiliated
corporations, to the maximum extent permitted under Delaware law. GTI agrees to
maintain Directors and Officers liability insurance covering the Employee, such
insurance to be of appropriate amount and scope under current industry standards
for a company of GTI’s size.

17. Non-exclusivity of Rights.

Nothing in this Agreement shall prevent or limit the Employee’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by GTI, or any of its affiliated corporations and for which the
Employee may qualify, nor shall anything herein limit or otherwise prejudice
such rights as the Employee may have under any other agreements with GTI, or any
affiliated corporations, including, but not limited to stock option or
restricted stock agreements. Amounts which are vested benefits or which the
Employee is otherwise entitled to receive under any plan or program of GTI, or
any affiliated corporations at or subsequent to the date of the Employee’s
termination from GTI shall be payable in accordance with such plan or program.

18. No Delegation.

The Employee shall not delegate the Employee’s employment obligations under this
Agreement to any other person.

19. Notices.

Any written notice required by this Agreement will be deemed provided and
delivered to the intended recipient when (i) delivered in person by hand; or
(ii) three days after being sent via U.S. certified mail, return receipt
requested; or (iii) the day after being sent via overnight courier, in each case
when such notice is properly addressed to the following address and with all
postage and similar fees having been paid in advance:

If to GTI:

     
Golden Telecom, Inc.
2831 29th Street, NW
 


 
    Washington, DC 20008 USA

 
   
Attn:
Copy:
  Director Human Resources
Chief Executive Officer

If to the Employee:

As of the Date of signing of this Agreement:

Boris Oleg Svetlichny
121 Queen Street Ext.
Gorham, ME 04038

After the Date of signing of this Agreement:

Boris Oleg Svetlichny
c/o Representation Office
Golden TeleServices, Inc.
1 Kozhevnichesky Proezd
Moscow 115114

Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.

20. Binding Effect.

This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and, where applicable, assigns.

21. Entire Agreement.

This Agreement constitutes the entire agreement between the listed parties with
respect to the subject matter described in this Agreement and supersedes all
prior agreements, understandings and arrangements, both oral and written,
between the parties with respect to such subject matter. This Agreement may not
be modified, amended, altered or rescinded in any manner, except by written
instrument signed by both of the parties hereto; provided, however, that the
waiver by either party of a breach or compliance with any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or compliance.

22. Severability.

In case any one or more of the provisions of this Agreement shall be held by any
court of competent jurisdiction or any arbitrator selected in accordance with
the terms hereof to be illegal, invalid or unenforceable in any respect, such
provision shall have no force and effect, but such holding shall not affect the
legality, validity or enforceability of any other provision of this Agreement,
provided, however, that the provisions held illegal, invalid or unenforceable do
not reflect or manifest a fundamental benefit bargained for by a party hereto.

23. Dispute Resolution and Arbitration.

In the event that any dispute arises between GTI and the Employee regarding or
relating to this Agreement and/or any aspect of the Employee’s employment
relationship with GTI, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the
parties consent to resolve such dispute through mandatory arbitration under the
Commercial Rules of the American Arbitration Association (“AAA”), before a
single arbitrator in a location mutually acceptable to the Employee and GTI. The
parties hereby consent to the entry of judgment upon award rendered by the
arbitrator in any court of competent jurisdiction. Notwithstanding the
foregoing, however, should adequate grounds exist for seeking immediate
injunctive or immediate equitable relief, any party may seek and obtain such
relief; provided that, upon obtaining such relief, such injunctive or equitable
action shall be stayed pending the resolution of the arbitration proceedings
called for herein. The parties hereby consent to the exclusive jurisdiction in
the state and Federal courts of or in the State of Delaware for purposes of
seeking such injunctive or equitable relief as set forth above.

2

24. Choice of Law.

The Employee and GTI intend and hereby acknowledge that jurisdiction over
disputes with regard to this Agreement, and over all aspects of the relationship
between the parties hereto, shall be governed by the laws of the State of
Delaware without giving effect to its rules for resolving conflicts of laws.

25. Section Headings.

The section headings contained in this Agreement are for reference purposes only
and shall not affect in any manner the meaning or interpretation of this
Agreement.

26. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

27. Force Majeure.

Neither GTI nor the Employee shall be liable for any delay or failure in
performance of any part of this Agreement to the extent that such delay or
failure is caused by an event beyond its reasonable control including, but not
be limited to, fire, flood, explosion, war, strike, embargo, government
requirement, acts of civil or military authority, and acts of God not resulting
from the negligence of the claiming party.

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the day and year written above.

GOLDEN TELECOM, INC.

          By:   ___________________________
Name:
  Jean-Pierre Vandromme

Title:
  Chief Executive Officer


EMPLOYEE

     
Name: Boris Oleg Svetlichny

3

Annex A

Bonus Plan, subject to revision by the Board of Directors at any time and in any
manner applicable to all senior officer of Golden Telecom, Inc.

Periodic Performance Incentives. Incentive awards are made on a quarterly or
annual basis to executive officers and senior management on the basis of Company
and business unit performance relative to budget in such areas as revenue, net
income, and EBITDA, which is a common performance measure in the
telecommunications industry and means earnings before interest, tax,
depreciation and amortization. The Company adopted a revised executive officer
and senior management executive bonus program in 2001, whereby an additional
criterion, personal performance objectives, was added and executives and senior
management are eligible for an annual incentive payment based on the fulfillment
of these personal objectives. The bonus program was revised in 2003 such that
all bonus components will be paid annually. The Company intends to continue
providing incentives in concert with other compensation elements in order to
maintain a competitive total compensation program for its executive officers.
The Committee reviews and approves all performance measures and goals
established under the annual and long-term incentive plans.

                 
All in US$
  Base Salary   Target Bonus
(“TB”)   TB Performance
Element (75%)   TB Subjective
Element (25%)

Boris Svetlichny 300,000 150,000* 112,500 37,500

* only eligible for proportion of this amount determined in relation to date of
commencement of employment in 2006

TB Subjective = at discretion of Board. Officer TB Subjective pool can split
between Officers in any way with no upper limit. At discretion of Board <100% of
TB subjective pool can be awarded.

TB Performance = based on financial results relative to budget and split 33.3%
revenue, 33.3% EBITDA and 33.3% EAT. If budget achieved then 100% of TB
Performance paid. If 80% of budget then zero, if 120% of budget then 200%
(capped >120% performance). Formula can be adjusted at discretion of Board to
account for one-offs and other material issues as determined by the Board.

4